Citation Nr: 0927322	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  08-07 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for osteoarthritis of the 
back with sacroilitis (claimed as low back pain).


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1948 to July 
1950.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a September 2007 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The most probative evidence of record does not show that the 
Veteran's current osteoarthritis of the back with sacroilitis 
is related to his military service or was manifested to a 
compensable degree within one year of military service.


CONCLUSION OF LAW

Osteoarthritis of the back with sacroilitis was not incurred 
in or aggravated by military service, nor may such disability 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1112, 1113, 1131, 1137, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for service connection 
for osteoarthritis of the back with sacroilitis, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  With respect to VA's duty to 
notify, prior to the initial decision on the Veteran's claim 
in September 2007, a letter was sent to the Veteran in 
September 2006, notifying him of the evidence needed in order 
to substantiate his claim, and of the laws and regulations 
governing disability ratings and effective dates.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  In addition to the 
September 2006 letter, the Veteran was advised of the 
evidence necessary to substantiate a claim for service 
connection in a statement of the case issued by the RO in 
January 2008.  Thus, the purpose behind the notice 
requirement has been satisfied because the Veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim, to include the opportunity to 
present pertinent evidence.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).)

With respect to VA's duty to assist the Veteran in the 
development of his claim, all identified and available VA 
treatment records and private treatment records have been 
obtained and associated with the claims file.  38 U.S.C.A. § 
5103A, 38 C.F.R. § 3.159.  In this regard, after the Veteran 
informed the RO in an October 2006 statement of the case that 
he had received treatment for osteoarthritis of the back with 
sacroilitis at Stewart Medical Clinic, the St. Cloud VA 
Medical Center (VAMC), and the Minneapolis VAMC, the RO sent 
to all three facilities requests for the Veteran's treatment 
records.  A careful review of the claims file reflects that 
there were no records available at either Stewart Medical 
Clinic or the St. Cloud VAMC indicating treatment of the 
Veteran's osteoarthritis of the back with sacroilitis.  
Ultimately, VA treatment records from the Minneapolis VAMC 
and private treatment records from Glencoe Medical Center 
were obtained and associated with the claims file. 

The Board acknowledges that the Veteran's service treatment 
records are not associated with the claims file.  In 
accordance with the laws and regulations, however, the RO 
continued its efforts to obtain all relevant medical records 
until it was reasonably certain that such records did not 
exist or that further efforts to obtain those records would 
have been futile.  In this regard, the Veteran's service 
treatment records were first requested from the National 
Personnel Records Center (NPRC) in September 2006.  The NPRC 
subsequently informed the RO that the records were presumed 
destroyed by the fire at the NPRC in St. Louis, Missouri in 
1973.  

The Board notes that in a written brief dated in May 2009, 
the Veteran's representative requested that the benefit of 
the doubt be applied to his case, and that if his claim was 
not granted, a detailed explanation be provided as to why the 
benefit of the doubt was not applied.  The Board further 
acknowledges that in cases where the Veteran's service 
treatment records are unavailable through no fault of his 
own, there is a "heightened duty" to assist him in the 
development of the case.  See O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991); Cuevas v. Principi, 3 Vet. App. 542 (1992).  
This heightened duty includes the obligation to search for 
alternate medical records.  See Moore v. Derwinski, 1 Vet. 
App. 401 (1991).  In this regard, the RO sent to the Veteran 
in October 2006 a letter informing him that his records were 
fire related and requesting that he complete and return the 
enclosed National Archives and Record Administration Form 
13055, Request for Information Needed to Reconstruct Medical 
Data (NA Form 13055).  The record is negative for any 
indication that the Veteran completed and returned the NA 
Form 13055.  However, the Board acknowledges that the Veteran 
ultimately informed the RO he had no further evidence to 
submit in support of his claim.

Next, in response to the NPRC's finding that the Veteran's 
service treatment records were fire related, the RO requested 
in October 2006 that a search be made for sick and morning 
reports for the 24th Base Post Office Unit 7 ADG in Hanow, 
Germany from July 1948 through July 1950 for remarks 
pertaining to low back pain and scars on face, as the Veteran 
has stated in an October 2006 statement in support of his 
claim that he was treated in Hanow following his claimed 
injury in the Fall of 1949.  In November 2006, the NPRC 
requested that the RO narrow the search time to three months 
or less.  As the Veteran had informed the RO that the attack 
occurred in the fall of 1949 and that he could not provide a 
narrower time frame, the RO provided the NPRC with the dates 
September 1949 to December 1949 in order for the search to be 
conducted.  In December 2007, the NPRC informed the RO that 
all applicable sick and morning reports had been mailed.  
Ultimately, morning reports dated in September 1949 were 
obtained by the RO and associated with the claims file.  

The RO informed the Veteran in a January 2008 statement of 
the case that morning reports dated in September 1949 had 
been obtained from the NPRC.  
The RO further informed the Veteran in the statement of the 
case that there were no records available to support 
complaints, diagnoses, or treatments of osteoarthritis of the 
back with sacroilitis in service.  Specifically, the RO 
stated that the morning reports were negative for any 
indication that he had been taken to the hospital after 
sustaining an injury during an attack, as he has claimed.  In 
fact, while two entries in the reports contained the 
Veteran's name, both entries were with respect to his duty 
assignments only.  Moreover, the morning reports identified 
another individual as having been sick in a general hospital 
in September 1949.  The RO further stated that the Veteran 
had not submitted any documentation corroborating his claim, 
and that without evidence to the contrary, service connection 
would not be granted because the evidence of record failed to 
support a claim of injury during active duty that had a 
causal relationship to his current osteoarthritis of the back 
with sacroilitis.  The Veteran did not thereafter identify or 
submit to the RO additional evidence in support of his claim, 
or challenge the accuracy of the information provided to the 
NPRC by the RO with respect to the time frame of the claimed 
injury. 

The Veteran was also afforded a VA examination in January 
2007 in connection with his claim.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
As will be discussed in further detail below, the Board finds 
that the VA examiner, in finding a positive nexus between the 
Veteran's osteoarthritis of the back with sacroilitis and his 
military service, relied on the claimant's unsubstantiated 
lay assertions that he sustained an injury during an attack 
in service.  See Godfrey v. Brown, 8 Vet. App. 113, 121 
(1995) (finding that the Board is not required to accept a 
medical opinion that is based on the Veteran's recitation of 
medical history).  However, the Board finds the Veteran need 
not be afforded a second VA examination in order to obtain 
another nexus opinion, as such an opinion would not establish 
the existence of the claimed inservice injury, and therefore 
would not provide any more relevant information on the 
claimed inservice injury than is already associated with the 
claims file.  See Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination or opinion generally could 
not fill the gap left by the other evidence in establishing 
service connection).  In this case, the evidence of record, 
to include the results of the January 2007 VA examination, is 
sufficient to decide the claim.  

Per the record, there is no indication that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In light of the foregoing, the 
Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the Veteran in developing the facts pertinent 
to the issue on appeal is required to comply with the duty to 
assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  
Moreover, the Board finds that because the RO both provided 
the Veteran the opportunity to submit additional evidence in 
support of his claim once it was established his service 
treatment records were fire related, and obtained alternate 
sources of evidence (in the form of morning reports), VA has 
fulfilled its heightened duty to assist him in the 
development of his claim.  Hence, no further assistance to 
the Veteran is required to fulfill VA's duty to assist.  See 
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999). 

Generally, service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted on the basis 
of a post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  38 C.F.R. § 3.303(d).  

Historically, the Veteran served on active duty from July 
1948 to July 1950.  The Veteran claims entitlement to service 
connection for osteoarthritis of the back with sacroilitis.  
In his September 2006 claim, October 2006 statement in 
support of claim, and October 2007 notice of disagreement, 
the Veteran asserts that his osteoarthritis of the back with 
sacroilitis was caused by injuries he sustained when he was 
attacked in Germany in the fall of 1949.  

Initially, the Board finds that the Veteran has a current 
diagnosis of osteoarthritis of the back with sacroilitis.  
Specifically, in December 1992, a VA physician diagnosed the 
Veteran with lumbosacral strain.  Later that month, the 
Veteran was diagnosed with muscle strain and degenerative 
arthritis of the thoracic and lumbar spine on the basis of x-
rays.  Finally, during a January 2007 VA examination, the 
Veteran was diagnosed specifically with osteoarthritis of the 
back with sacroilitis.  

With respect to service connection on a presumptive basis, 
the Veteran asserts that his osteoarthritis of the back with 
sacroilitis is related to a back injury he claims he 
sustained in service.  Service connection may be granted for 
certain chronic diseases, such as arthritis, on a presumptive 
basis, if it appeared to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  In this case, the Veteran was discharged from 
service in July 1950. However, the earliest medical evidence 
of record of osteoarthritis of the back with sacroilitis was 
in 1992, over 40 years since separation from service.  
Because there is no evidence of record that osteoarthritis of 
the back with sacroilitis had its onset within one year after 
service, the Veteran is not entitled to service connection on 
a presumptive basis.

With respect to service connection on a direct basis, as 
noted above, the Veteran has a current diagnosis of 
osteoarthritis of the back with sacroilitis.  See Degmetich 
v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and 
the United States Court of Appeals for Veterans Claims' 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed).  

Next, with respect to inservice incurrence, the Veteran has 
reported that he sustained injuries to his lower back as a 
result of being attacked in service, during the fall of 1949.  
The Veteran is competent to provide testimony concerning 
factual matters of which he has first-hand knowledge (i.e., 
experiencing an injury in service).  See, e.g., Barr, 21 Vet. 
App. at 303; Washington v. Nicholson, 19 Vet. App. 362 
(2005).  However, as a lay person without medical training 
and expertise, he is not competent to say that any injury in 
service has resulted in his current osteoarthritis of the 
back with sacroilitis.  Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

In this regard, the Board acknowledges that the Veteran 
underwent a VA examination in January 2007 in order to 
determine the etiology of his osteoarthritis of the back with 
sacroilitis.  The VA examiner reviewed the Veteran's claims 
file and medical records.  The Veteran reported that he had 
been attacked in 1949 when he was a member of the occupying 
force in Germany, and that he had been kicked in the back 
numerous times during the attack.  The VA examiner's report 
noted that the Veteran was treated for back pain for the 
first time in 1989 and then in 1992, and that x-rays taken 
around that time showed degenerative disk disease of the 
thoracic and lumbar area.  The Veteran reported that his pain 
had worsened over the years and as a result, he had worn 
several lumbar supports.  The Veteran further reported that 
since his hip operation he had experienced worsening pain.  

Upon examination, the VA examiner reported that the Veteran's 
pain was located in his lower back across the top of his 
hips.  The VA examiner further reported that the Veteran's 
pain was daily and severe, he experienced spinal flare-ups, 
and he had tired muscles to the back.  The VA examiner noted 
that x-rays showed severe degenerative disk disease and 
sacroilitis.  The diagnosis was osteoarthritis of the back 
with sacroilitis.  The VA examiner ultimately opined "[i]t 
is more likely than not that [the Veteran's] injury sustained 
while in the military contributed to development of this 
[r]ationale is that previous injury predisposes to 
osteoarthritis."  Notably, the VA examiner's rationale for 
his opinion that the Veteran's osteoarthritis of the back 
with sacroilitis was caused by the injury he sustained in 
service after his attack was his acceptance of the Veteran's 
uncorroborated claim of being injured in service and that 
"previous injury predisposes to osteoarthritis."  The 
examiner provided no comment on the relevance of the medical 
records dated in 1992-1993 where the Veteran was treated for 
back problems from work and made no mention of problems from 
service.  See Kowalski v. Nicholson, 19 Vet. App. 171, 179-80 
(noting that although the Board may not reject a medical 
opinion solely because it is based on facts reported by the 
Veteran but may do so where the facts are inaccurate or are 
unsupported by the other evidence of record).  The Board 
finds that the evidence of record is against a finding that 
the Veteran sustained an injury in service and therefore this 
medical opinion is accorded little probative weight.

Initially, the Veteran claims he was taken to the hospital 
after his attack in the fall of 1949 while in service.  While 
his service treatment records are not available, the RO 
obtained from the NPRC morning reports dated in September 
1949.  While two entries in the reports contained the 
Veteran's name, both entries were with respect to his duty 
assignments only.  Moreover, the morning reports identified 
another individual as having been sick in a general hospital 
in September 1949.  In a January 2008 statement of the case, 
the RO informed the Veteran that morning reports dated in 
September 1949 through November 1949 were requested from the 
NPRC, based on the Veteran's claim that he sustained an 
injury to his back during an attack in Germany in the fall of 
1949.  The RO further informed the Veteran that there was no 
evidence found showing that he was either hospitalized or at 
sick call for the injury he described.  The Veteran did not 
thereafter submit to the RO additional evidence in support of 
his claim or disagree with the time period that was 
researched.  In fact, in June 2008, the Veteran informed the 
RO he had no additional evidence to submit and requested that 
expedited action be taken on his claim.  As the personnel 
records reflect that another individual was treated in the 
hospital and the entries for the Veteran refer to duty 
assignments only, this evidence weighs against his claim of 
treatment in service following his claimed attack and injury.

The earliest medical evidence of record of osteoarthritis of 
the back with sacroilitis was in 1992.  Specifically, the 
Veteran was seen for back pain on four separate occasions 
between December 1992 and January 1993 at Glencoe Medical 
Center.  No mention was ever made of an injury in service 
during any of these four examinations.  In fact, the Veteran 
reported during three of the four examinations that he 
believed his back pain was due to the duties of his job.  
This history reported by the Veteran while seeking treatment 
for his back without any reference to problems from service 
weighs against his claim of having chronic back problems from 
a claimed injury in service.  

The Veteran first presented to Glencoe Medical Center in 
December 1992 with pain and tenderness in his left flank.  
Upon examination, range of motion was good and the impression 
was probable pulled muscle.  The Veteran reported that he 
worked at a beef packing plant and would experience back pain 
as a result of having to reach up high with his left arm.  
The Veteran did not provide any other potential cause of his 
back pain, to include his claimed attack in service.  

The Veteran again presented with back pain later in December 
1992.  Upon examination of the Veteran's back, he had a very 
tender lumbar spine and left posterior lumbar muscles, and 
his hips were somewhat tender on the left side.  X-rays 
revealed some degenerative arthritis of the lumbar spine and 
questionable degenerative arthritis of the hip.  The 
physician observed that there were chronic degenerative 
changes present in the mid and lower thoracic spine as well 
as in the entire lumbar spine.  The assessment was 
lumbosacral strain.  The Veteran again reported pain due to 
his job duties.  The physician noted that according to the 
Veteran, after he would cut meat at work, he would throw it 
up on a shelf way above his head, and that this bothered his 
back and shoulders.  Again, the Veteran made no mention of 
his claimed injury in service.

At his next follow-up examination for back pain in December 
1992, the Veteran reported that he was doing much better but 
was still stiff occasionally.  The assessment was muscle 
strain of the left side and degenerative arthritis of the 
thoracic and lumbar spine.  Once again the Veteran made no 
reference to any injury or back problems in service.

During a final follow-up examination in January 1993, the 
Veteran complained of back discomfort.  Upon examination, the 
Veteran's back was tender on both sides of the posterior 
lumbar muscle.  The assessment was chronic back strain and 
lumbosacral strain.  The physician noted that the Veteran 
seemed to aggravate his back at work, where he would throw 
cement over his shoulder.  As was the case with the prior 
three examinations, there was no reference to any claimed 
back injury in service.  

The Board finds that the absence during the above four 
examinations of any statements regarding the claimed back 
injury in service, when the Veteran would have been expected 
to report the injury as a potential cause of any chronic back 
pain, especially in light of his assertions that his job 
duties were the cause, weighs heavily against the Veteran's 
claim that he was injured in service.  

Additionally, VA treatment records dated in March 2005 
through November 2006 indicated that the Veteran was 
diagnosed with and treated for degenerative disease of the 
hips.  Specifically, in March 2005, during a consultation for 
bilateral hip pain, the examination report noted that the 
Veteran's past medical history included morbid obesity, 
diabetes mellitus, and hypertension.  No other history was 
reported, to include a history of back pain.  In May 2006, 
prior to undergoing a right total hip arthroplasty, the 
Veteran reported that he had experienced right hip pain for 
fifteen years thereby demonstrating an ability to report a 
lengthy history of pain.  However, again the Veteran made no 
mention of a history of back pain or an injury in service.  
These VA treatment records were completely negative for any 
complaints, diagnoses, or treatments for osteoarthritis of 
the back with sacroilitis, or for any back pain whatsoever.  

Finally, with respect to continuity of symptomatology, the 
Board notes that evidence of a prolonged period without 
medical complaint or demonstration, and the amount of time 
that has elapsed since military service, can be considered as 
evidence against a claim.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  While the Veteran has claimed 
that he has experienced low back pain since an attack in 
service, the earliest medical evidence of record indicating 
complaints, diagnoses, or treatments for osteoarthritis of 
the back with sacroilitis was in 1992, over 40 years after 
separation from service without any reference to service.  
The Veteran's current assertions are inconsistent with his 
statements regarding the onset of his back pain made to the 
private physician at Glencoe Medical Center in 1992 and 1993 
where there was no reference to problems in service, but 
rather the Veteran reported back problems from work.  The 
Board finds the Veteran's current assertions that he has 
experienced low back pain since his claimed attack in service 
to be outweighed by his statements provided to the examiner 
where he referred to problems from work and did not mention 
any injury or problems in service.  In addition, the lengthy 
period of time between service and the first objective 
evidence of a back disability weighs against his claim.  

The Board has considered the Veteran's claim that he injured 
his back in service as the result of an assault and that in 
the absence of his service treatment records there is a 
heightened duty for the Board to explain its findings and 
conclusions and to consider carefully the benefit-of-the- 
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  The Board has carefully considered all the evidence 
of record, as discussed in detail above, and concludes that 
the weight of the probative evidence is against finding that 
the Veteran was injured in service or has had continued back 
complaints following service.  The Veteran's current 
assertions are accorded little weight when considered in the 
context of the contemporaneous morning reports from service 
which have entries for the Veteran's duty assignments during 
the period he claims to have been injured, but reflect no 
hospitalization while also listing another service member as 
being hospitalized.  In addition, the post service treatment 
records show the onset of his back disability to be many 
years after service without any reference to problems in 
service while the Veteran is reporting back problems caused 
by work.   This lengthy period without complaints of back 
pain due to an injury in service coupled with the Veteran's 
contemporaneous reports that the onset of his back problems 
began at work weighs against his claim and lessens the 
probative value of the opinion of the VA examiner who based 
his opinion upon the claimant's uncorroborated assertions.  
Kowalski, 19 Vet. App. at 179-80.

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
osteoarthritis of the back with sacroilitis.   In reaching 
this conclusion, the Board acknowledges that the benefit of 
the doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not for application in this case.  38 
U.S.C.A. § 5107(b).  The benefit sought on appeal is 
accordingly denied.


ORDER

Service connection for osteoarthritis of the back with 
sacroilitis is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


